     Case 2:19-cv-00506-DSC-CRE Document 14 Filed 10/01/19 Page 1 of 16




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 DARIAN BALCOM,                                )
                                               )       2:19-cv-00506
                Plaintiff,                     )
                                               )
        v.                                     )       Judge Cynthia R. Eddy
                                               )
 CITY OF PITTSBURGH, GABE                      )
 FIGUEROA, JORGE ZARATE,                       )
 OFFICER LEO, OFFICER                          )
 DONNOLLEY AND OFFICER SMITH.                  )
                                               )
                Defendants.                    )       JURY TRIAL DEMANDED
                                               )


             BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
                AMENDED COMPLAINT PURSUANT TO FRCP 12(b)(6)

       Defendants City of Pittsburgh (“City”), Detective Gabe Figueroa (“Det. Figueroa”),

Officer Jorge Zarate (“Officer Zarate”), Officer Thomas Leo (“Officer Leo”), Officer Cody

Donnelly (‘Officer Donnelly”) and Officer Michael Smith (“Officer Smith”) respectfully submit

this Brief in support of their Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6).

I.     INTRODUCTION

       Plaintiff’s Amended Complaint sets forth First Amendment claims based on Plaintiff’s

lawful arrest. Plaintiff offers an obviously incomplete version of events detailing her arrest on

December 18, 2017. On this date, Plaintiff entered an apartment without the tenant’s permission

and took the tenants cats. Based on her actions, Plaintiff was charged with Burglary, 18 Pa. C.S.A.

§ 3502, Criminal Trespass, 18 Pa. C.S.A. § 3503, and Theft by Unlawful Taking, 18 Pa. C.S.A. §

3921. In Her Amended Complaint Plaintiff offers excuses claiming that the arresting officers

should have known and considered her inapplicable legal defenses before charging her. On the

night Plaintiff was legally arrested she attempted to divert officers’ attention from an apparent
                                                   1
        Case 2:19-cv-00506-DSC-CRE Document 14 Filed 10/01/19 Page 2 of 16




crime by complaining about the Officers behavior. Plaintiff’s Amended Complaint confuses

alleged protected speech with an “inartful turn of phrase” and “perceived slight,” and ultimately

fails to allege any Constitutional claims whatsoever. Nieves v. Bartlett, 139 S.Ct. 1715, 1725

(2019).

II.       BACKGROUND

          On Monday, December 18, 2017, Plaintiff was arrested after she stole two cats from a

nearby apartment. ECF No. 9 ¶¶ 9, 10-11, 16. Plaintiff alleges that the owner of the nearby

apartment building “asked her, in writing, to enter an apartment in his building to feed dogs which

he believed had been abandoned.” 1 ECF No. 9, ¶ 9. Plaintiff does not allege that the apartment

tenant or dog owner gave her permission to enter this apartment, nor does she allege when the

landlord’s written request was made or communicated. When Plaintiff decided to act on the

landlords alleged request, Plaintiff’s friend, Matthew Grebner (“Mr. Grebner”) “offered to

accompany her.” Id. Plaintiff claims that when she and Mr. Grebner entered the apartment they

found two cats. Id. at ¶ 10. Plaintiff does not explain what happened to the alleged dogs in the

apartment. Plaintiff alleges that she took the cats and put them in a vacant apartment in her own

building. Id. at ¶ 11. Subsequently, Plaintiff claims that the Defendant Officers arrived at Plaintiff’s

vacant apartment accusing Plaintiff of illegally entering the next door apartment and stealing the

two cats, which is exactly what Plaintiff alleges she did. Id. at ¶ 12. Defendant Officers ordered

Plaintiff and Mr. Grebner outside where, Plaintiff claims Officer Figueroa called Plaintiff

“sweetheart.” Id. at ¶ 13. Plaintiff alleges that she asked to not be called “sweetheart” and

“questioned whether he was performing his duties in accordance with his training.” Id. at ¶ 14.

While Plaintiff was allegedly questioning the Defendant Officers Det. Figueroa allegedly asked



1
    Neither Plaintiff’s Complaint nor her Amended Complaint attached the alleged writing.
                                                   2
       Case 2:19-cv-00506-DSC-CRE Document 14 Filed 10/01/19 Page 3 of 16




Plaintiff whether she was a supporter of President Donald Trump,” Plaintiff answered no. Id. 15.

Plaintiff does not make any allegations that she was engaged in an activity that could be considered

protected speech. Det. Figueroa allegedly “told Ms. Balcom that he was glad Trump had won the

election” and then placed Plaintiff under arrest. Id. Following her arrest Plaintiff was transported

to the Allegheny County Jail where she was held overnight and released the following day on her

own recognizance. ECF No. 9 ¶ 16, 23. Plaintiff’s charges were withdrawn at her preliminary

hearing. ECF No. 9, ¶ 26. On the night Plaintiff and Mr. Grebner entered the nearby apartment,

Mr. Grebner was not charged with any criminal offenses. Id. at ¶¶ 17, 22.

III.    STANDARD OF REVIEW

        In deciding a motion to dismiss pursuant to federal Rule of Civil procedure 12(b)(6), “all

well-pleaded allegation of the compliant must be taken as true and interpreted in the light most

favorable to the plaintiffs, and all inference must be drawn in favor of them.” McTernan v. City of

New York, 577 F.3d 521, 526 (3d Cir. 2009) (Citation omitted). The reviewing court must

“determine whether, under any reasonable reading of the complaint, the plaintiff may be entitled

to relief.” Phillips v. Cnty. Of Allegheny, 515 F.3d 224,233 (3d Cir. 2008). Dismissal under Federal

Rule of Civil Procedure 12(b)(6) is proper where the factual allegations of the compliant

conceivable fail to raise, directly or inferentially, the material elements necessary to obtain relief

under a legal theory of recovery. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 561 (2007) (citations

omitted). Thus, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Twombly, 550 U.S. at 555). Under this standard, civil complaints “must contain more than an

unadorned, the-defendant-unlawfully-harmed-me accusations.” Fowler v. UPMC Shadyside, 578

F.3d 203,210-11 (3d Cir. 2009) (internal quotations omitted). A court in making this determination



                                                  3
      Case 2:19-cv-00506-DSC-CRE Document 14 Filed 10/01/19 Page 4 of 16




must ask “not whether a plaintiff will ultimately prevail but whether the claimant is entitled to

offer evidence to support the claim.” Twombly, 550 U.S. at 583 (quoting Scheuer v. Rhoads, 416

U.S. 232, 236 (1974) (quotations omitted)).

        The Third Circuit has set forth a three step test for “a court reviewing the sufficiency of a

complaint.” Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016). A court should

proceed as follows: First, it must “tak[e] note of the elements [the] plaintiff must plead to state a

claim.” [Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)]. Second, it should identify allegations that,

because they are no more than conclusions, are not entitled to the assumption of truth.” Id. At 679.

See also Burtch v. Milberg Factors, Inc., 662 F.3d 212, 224 (3d Cir. 2011) (“Mere restatements of

the elements of a claim are not entitled to the assumption of truth.” (Citation and editorial marks

omitted)). Finally, “[w]hen there are well pleaded factual allegations, [the] court should assume

their veracity and then determine whether they plausibly give rise to an entitlement to relief.” Iqbal,

556 U.S. at 679. “Determining whether a complaint states a plausible claim for relief will . . . be a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Iqbal, 556 U.S. at 679 (internal citations omitted).

IV.     ARGUMENT

A. Plaintiff’s Second Amended Complaint fails to state a claim of a Constitutional injury.

      i.   Plaintiff fails to state a claim against Det. Figueroa for a violation of her first
           amendment rights because she fails to plead facts showing she was engaged in
           protected speech and fails to allege facts showing that there was no probable
           cause.

        Plaintiff alleges that Det. Figueroa violated her First Amendment right to criticize the

police and express her political views and affiliations. ECF No. 9, ¶ 1, 27, 29. Plaintiff’s First

Amendment retaliation claims should be dismissed because Plaintiff was not engaged in

constitutionally protected speech and because Det. Figueroa had probable cause to effect an arrest.

                                                  4
      Case 2:19-cv-00506-DSC-CRE Document 14 Filed 10/01/19 Page 5 of 16




Constitutional retaliation claims are analyzed under a three part test asking: whether (1) an

individual engaged in a constitutionally protected activity; (2) the government responded with

retaliation; and (3) the protected activity caused the retaliation. Eichenlaub v. Twp. Of Indiana,

385 F.3d 274, 282 (3d Cir. 2004). Speech is constitutionally protected when it is a “matter of public

concern.” Feldman v. Community College of Allegheny (CCAC), 85 Fed. Appx. 821, 824 (3d Cir.

2004) (internal citations omitted). Speech implicates a matter of public concern “if the content,

form, and context establish that the speech involves a matter of political, social, or other concern

to the community.” Miller v. Clinton Cty., 544 F.3d 542, 548 (3d Cir. 2008). In contrast, speech

on matters of purely private concern is of less First Amendment concern. Dun & Bradstreet, Inc.

v. Greenmoss Builders, Inc., 472 U.S. 749, 259 (1985). Here, Plaintiff’s speech does not involve

a matter that is of concern to the community. Plaintiff’s expression of her personal questions

regarding one City of Pittsburgh police officer and her personal political affiliations are matters of

private concern. There is no allegation that any other person in the community wanted to or was

interested in whether Plaintiff did not like to be called “sweetheart” or whether she liked the

President of United States. Critically, Plaintiff’s Amended Complaint fails to state that Plaintiff

was first engaged in speech and then the police allegedly responded, as a result of her speech, with

retaliation. Plaintiff instead alleges that law enforcement responded to her theft and then allegedly

called her “sweetheart.” ECF No. 9 ¶¶ 12-13. Plaintiff fails to allege that her speech was

constitutionally protected as it was not a matter of public concern. Further Plaintiff fails allege that

the Defendant Officers were allegedly retaliating to her speech, rather than her responding to the

Defendant Officers, therefore Court’s analysis can stop here and Plaintiff’s claims should be

dismissed.




                                                   5
        Case 2:19-cv-00506-DSC-CRE Document 14 Filed 10/01/19 Page 6 of 16




         However, if the Court proceeds with its injury, in addition to alleging that her speech was

protected, Plaintiff must also “plead and prove the absence of probable cause for the arrest.”

Nieves, 139 S.Ct. 1724. In order to plead the absence of probable cause Plaintiff’s claims must be

based on actual facts, not based on mere conclusions about an officer’s state of mind and cannot

rely only upon an “inartful turn of phrase or perceived slight” by an officer. Id. at 1725. Here,

Plaintiff relies solely on a perceived slight against her. Plaintiff claims that after she was caught

red handed with her neighbor’s property2 the Defendant Officers inexplicably appeared and

accused her of doing exactly what her Amended Complaint alleges she did- steal her neighbors

cats.

         Plaintiff attempts, unsuccessfully, to avoid the “no-probable-cause requirement” by

including Equal Protection Claims. ECF No. 9 ¶¶ 1, 38, 42. However, Plaintiff’s attempt is again

thwarted by her own factual allegations. In order to avoid the “no-probable-cause requirement,” a

plaintiff must allege that “[s]he was arrested when otherwise similarly situated individuals not

engaged in the same sort of protected speech had not been.” Nieves, 139 S. Ct. 1727. Plaintiff

baldly concludes that Grebner was not arrested simply because he is not a woman. ECF No. 9 ¶

22. However, this conclusion conflicts directly with the facts alleged regarding Plaintiff’s own

behavior. For example, Plaintiff claims that after she was called “sweetheart” she immediately

reacted by asking Det. Figueroa “not to call her ‘Sweetheart’ and questioned whether he was

performing his duties in accordance with his training.” Id. at ¶ 14. Plaintiff does not allege that Mr.

Grebner reacted to or questioned the police. Plaintiff’s reaction of arguing with the officers is the

kind of speech that “is often a ‘wholly legitimate consideration’ for officers when deciding whether




2
  “Pennsylvania law considers [cats] to be personal property.” Desanctis v. Pritchard, 803 A.2d
230, 232 (Pa. Super. Ct. 2002).
                                                  6
      Case 2:19-cv-00506-DSC-CRE Document 14 Filed 10/01/19 Page 7 of 16




to make an arrest.” Id. at 1724 (quoting Reichle v. Howards, 566 U.S. 658, 668 (2012)). Further,

Plaintiff’s conclusions that Mr. Grebner was similarly situated should be disregarded because

Plaintiff’s allegations demonstrate the difference between the two. First it is clear that Mr. Grebner

was not asked to take care of the dogs by the land lord. Next, Plaintiff was caught with the cats in

her vacant apartment, the cats were not found in Mr. Grebner’s possession. Mr. Grebner and

Plaintiff cannot be fairly compared because they are not similarly situated as demonstrated by

Plaintiff’s own claims.

       Plaintiff’s facts not only fail to show that she was engaged in protected speech and fail to

establish an absence probable cause, the facts alleged in the Amended Complaint actually establish

that Defendant Officers did actually have probable cause to arrest Plaintiff. In Pennsylvania, a

person commits Burglary if “with the intent to commit a crime therein, the person enters a building

or occupied structure, or separately secured or occupied portion thereof that is adapted for

overnight accommodations.” 18 Pa. Cons. Stat. Ann. § 3502(a)(2). Plaintiff admits in her

Complaint that she entered a “building neighboring” one that she owned, not a building that she

actually lived in or owned to “feed dogs”. ECF No. 9 ¶ 9. Plaintiff does not allege that she had

permission from the tenant, that she knew the tenant, or that she had any personal suspicions that

a dog was abandoned in the apartment. Plaintiff, who is not an animal control officer, does not

allege that she attempted to call animal control or police or that she had actual legal authority to

remove any animals. Plaintiff’s allegation that she had “permission” from the landlord of the tenant

victim is of no value considering the building owner did not have the authority to allow someone

to enter a tenant’s apartment without that tenant’s permission, Plaintiff exceeded the scope of the

alleged permission, and because the Defendant Officers were not required to investigate her legal

defense. D.C. v. Wesby, 138 S.Ct. 577, 588 (2018)(“probable cause does not require officers to



                                                  7
      Case 2:19-cv-00506-DSC-CRE Document 14 Filed 10/01/19 Page 8 of 16




rule out a suspect’s innocent explanation for suspicious facts. As we have explained, the relevant

inquiry is not whether particular conduct is ‘innocent’ or ‘guilty,’ but the degree of suspicion that

attaches to particular types of noncriminal acts”)(internal quotations omitted). When the Defendant

Officers found Plaintiff with the stolen cats that she admitted she had taken from the tenants

apartment they had probable cause to arrest Plaintiff for multiple, serious crimes. Plaintiff fails to

demonstrate that there was a lack of probable cause at the time of her arrest, therefore, Plaintiff’s

first amendment retaliation claim should be dismissed.

     ii.    Plaintiff fails to demonstrate that Officers violated her Fourteenth Amendment
            right to Equal Protection.

   The Fourteenth Amendment provides that no state may “deny to any person within its

jurisdiction the equal protection of the laws.” U.S. Const. Amend. XIV. Plaintiff has not made any

factual allegations pertaining to or defining the gender stereotypes she allegedly was or was not

conforming to, nor has she stated how Det. Figueroa used that in his determination to make an

arrest, and thus, her Fourteenth Amendment claims should be dismissed.

     iii.   Plaintiff fails to demonstrate that Officers violated her Fourth Amendment right
            to be free from False Arrest and Malicious Prosecution.

   Both “false arrest and malicious prosecution hinge on probable cause, [so] the constitutional

violation in question here turns on whether a ‘reasonable officer could have believed that probable

cause existed to arrest’ the plaintiff at that time.” Andrews v. Scuilli, 853 F.3d 690, 697 (3d Cir.

2017). Courts must look to “whether, under the totality of the circumstances, [the officer’s] actions

were objectively reasonable in light of the facts and circumstances confronting them, without

regard to their underlying intent or motivations.” Estate of Smith v. Marasco, 318 F.3d 497, 515

(3d Cir. 2003). Here, as previously argued, Officer Figueroa had probable cause to arrest Plaintiff,

and thus, both Plaintiff’s False Arrest and Malicious Prosecution claims should be dismissed.



                                                  8
     Case 2:19-cv-00506-DSC-CRE Document 14 Filed 10/01/19 Page 9 of 16




   To prevail on a claim of malicious prosecution, the plaintiff must prove that the defendant

initiated a criminal proceeding, the criminal proceeding ended in the plaintiff’s favor, it was

initiated without probable cause, the defendant acted maliciously for a purpose other than bringing

the plaintiff to justice, and plaintiff suffered a deprivation of liberty consistent with concept of

seizure as a consequence of a legal proceeding. Johnson v. Bignear, 441 Fed. App’x. 848, 851 (3d

Cir. 2011).

   Specifically in a § 1983 case, the plaintiff carries the burden of proving that a constitutional

violation has occurred and that violation was the proximate cause of his or her injuries. Burns v.

Pa. Dept. of Corrections, 642 F.3d 163, 181 (3d Cir. 2011) (citing Carey v. Piphus, 435 U.S. 247,

260, 98 S. Ct. 1042 (1978)). When a prosecutor elects to proceed with a prosecution, a police

officer may only be liable for malicious prosecution if he or she “knowingly or with reckless

disregard for the truth concealed exculpatory evidence from or provided false or misleading reports

to the prosecutor or otherwise interfered with the prosecutor’s ability to exercise independent

judgment.” Napier v. City of New Castle, No. CIV. A. 06-1368, 2009 WL 742688, at *4 (W.D. Pa.

Mar. 20, 2009), aff’d, 407 F. App’x 578 (3d Cir. 2010) (citing Vassallo v. Timoney, 2001 WL

1243517, at *7 n.8 (E.D. Pa. Oct.15, 2001)). “Reckless disregard means that the officer

‘entertained serious doubts as to the truth of his statements or had obvious reasons to doubt the

accuracy of the information he reported.” Id. at *5 n.4 (citing Ogborne v. Brown, 2000 WL 764928,

*7 n.13 (E.D. Pa. 2000); and quoting United States v. Clapp, 46 F.3d 795, 801 n.6 (8th Cir. 1995)).

There is no allegation that any Defendant Officer knew or recklessly withheld any exculpatory

evidence. Instead, Plaintiff’s own claims establish the probable cause and legal basis for the

Defendant Officer’s objectively reasonable belief that there was probable cause to arrest Plaintiff.

B.      Detective Figueroa and Officers Zarate, Leo, Donnelly and Smith are, at a minimum,
entitled to qualified immunity.

                                                 9
      Case 2:19-cv-00506-DSC-CRE Document 14 Filed 10/01/19 Page 10 of 16




     The question of qualified immunity is properly answered by the Court because it is a matter of

law, not fact. Curley v. Klem, 499 F.3d 199, 211 (3d Cir. 2007). Qualified immunity is not simply

a defense to liability; rather, it completely protects an official from suit and, therefore, should be

“considered at the earliest possible stage of the proceedings.” Giles v. Kearney, 571 F.3d 318, 325-

26 (3d Cir. 2009). Qualified immunity will attach “when an official’s conduct does not violate

clearly established statutory or constitutional rights of which a reasonable person would have

known.” White v. Pauly, 137 S.Ct. 548, 551 (2017). An officer “cannot be said to have violated a

clearly established right unless the right’s contours were sufficiently definite that any reasonable

official in the defendant’s shoes would have understood that he was violating it.” Plumhoff v.

Rickard, 572 U.S. 765, 778 (2014). An official will be stripped of qualified immunity only if he

(1) violates a constitutional right and (2) that right was “clearly established” at the time of the

alleged violation. Ashcroft v. Al-Kidd, 131 S. Ct. 2074, 2080 (2011). The burden properly rests

with a plaintiff to point to controlling precedent that places the alleged right beyond debate. See

Plumhoff v. Rickard, 134 S. Ct. 2012 (2014); Wilson v. Layne, 526 U.S. 603 (1999). Furthermore,

“[t]he protection of qualified immunity applies regardless of whether the government official’s

error is “a mistake of law, a mistake of fact, or a mistake based on mixed questions of law and

fact.” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting Groh v. Ramirez, 540 U.S. 551,

567, 124 S.Ct. 1284, 157 L.Ed.2d 1068 (2004)).

i.      Claims against Officer Figueroa should be dismissed because he did not violate
        Plaintiff’s Constitutional rights and because he did not violate any clearly established
        law.

        Here, Plaintiff fails to point to any controlling precedent that shows her alleged right was

clearly established at the time of her arrest. In the analysis of qualified immunity questions, courts

have been cautioned “not to define clearly established law at a high level of generality.” Kisela v.



                                                 10
      Case 2:19-cv-00506-DSC-CRE Document 14 Filed 10/01/19 Page 11 of 16




Hughes, 138 S.Ct. 1148, 1152 (2018). Here, Plaintiff generalizes her Constitutional claims in the

broadest sense, which is insufficient to maintain a claim against any of the Defendant Officers. An

individual does not have a clearly established right to avoid arrest when there is probable cause

simply because she “criticize[s] the police and express[s] political views and affiliations”

especially after officers observe probable cause for an arrest. ECF No. 9 at ¶ 1. And here, It is

clear that the contours of Plaintiff’s alleged right were not “sufficiently definite that any reasonable

official in the defendant’s shoes would have understood that he was violating it.” Plumhoff at 779.

       In fact, in her Amended Complaint Plaintiff alleges a factual scenario that precludes claims

under § 1983 against the Officers because she alleges a scenarios that the Supreme Court has

already stated is not a clearly established right. See Nieves, 139 S.Ct. 1728 (when there is probable

cause to arrest, retaliatory arrest claims fail as a matter of law). Although Plaintiff makes claims

that Officer Figueroa “called Ms. Balcom ‘Sweetheart’” and referred to Plaintiff as a “bleeding

heart liberal,” these allegations do not erode or erase the probable cause basis alleged by Plaintiff

in her own complaint nor do Officer Figueroa’s alleged statements violate Plaintiff’s alleged first

amendment rights. Officer Figueroa, as discussed below, did not violate Plaintiff’s alleged

Constitutional rights, and thus, is entitled to qualified immunity even at this early juncture.

ii.    Claims against Officers Zarate, Leo, Donnelly and Smith should all be dismissed
       because they are each individually entitled to qualified immunity.

       Here, Plaintiff’s claims are the exact type of suit that officers should be shielded from on

the basis of qualified immunity. Officers Zarate, Leo, Donnelly and Smith are all individually

entitled to qualified immunity under the given circumstances. As the basis of these Officer’s

liability, Plaintiff simply concludes that Officers Zarate, Leo, Donnelly and Smith “were aware of

Figueroa’s unconstitutional actions but failed to intervene to prevent the violation of [Plaintiff’s]

[C]onstitutional [R]ights”. ECF No. 9 ¶ 30. Even at this early stage, this singular legal conclusion

                                                  11
     Case 2:19-cv-00506-DSC-CRE Document 14 Filed 10/01/19 Page 12 of 16




is insufficient to maintain a claim against Officers Zarate, Leo, Donnelly and Smith. Plaintiff fails

to allege any facts that demonstrate when Officers Zarate, Leo, Donnelly and Smith could have

intervened and when they allegedly failed to intervene to prevent Plaintiff’s alleged Constitutional

injury. Plaintiff fails completely to allege to any facts indicating that the officers heard, saw or had

any knowledge of the alleged interaction between Plaintiff and Officer Figueroa. Moreover,

Plaintiff failed to allege facts demonstrating that any of these officers understood that Officer

Figueroa’s alleged conduct, if it had been observed by these officers, amounted to a violation of

Plaintiff’s Constitutional Rights.

       Plaintiff’s lack of factual allegations relating to each of these individually named

defendants makes it impossible to distinguish what right was allegedly at issue or whether such

right was clearly established such that Plaintiff’s claims should overcome the Officers qualified

immunity. Officers Zarate, Leo, Donnelly and Smith appear to have been named simply because

they may have been in proximity of the scene, not because they had clear opportunity to observe

a clear instance of a constitutional violation or because they had a “reasonable opportunity to

intervene and simply refused” to prevent a constitutional injury. Officers Figueroa, Zarate, Leo,

Donnelly and Smith all are entitled to qualified immunity because Plaintiff has failed to allege, for

each of these individual Officers, what alleged right is at issue and how each individual Officer

violated that alleged right. Even at this early stage, Plaintiff’s claims against Officers Zarate, Leo,

Donnelly and Smith should be dismissed because Plaintiff’ fails to allege any facts, other than

conclusions, that would overcome the Officers qualified immunity or to raise an inference that the

Officers failed to intervene in a clear violation of Plaintiff’s alleged Constitutional Rights.

C.      Plaintiff’s claims against the City should be dismissed because Plaintiff failed to
sufficiently plead a cause of action to support a Monell claim. Failed to allege a pattern of
constitutional violations relating to an individual’s First Amendment Rights.



                                                  12
     Case 2:19-cv-00506-DSC-CRE Document 14 Filed 10/01/19 Page 13 of 16




   Even if Plaintiff can establish her rights were violated, which she has not, her Amended

Complaint still fails to set forth facts establishing a Monell claim. In Monell v. New York City

Dep’t of Social Services, the United States Supreme Court held that municipalities and local

government units are “persons” subject to liability pursuant to 42 U.S.C. § 1983. 436 U.S. 658

(1978). However, the Court reasoned, municipalities can only be held liable when its “policy or

custom, whether made by its lawmakers or by those who edicts or acts may fairly be said to

represent official policy, inflicts the injury.” Id. At 694. To establish this municipal liability

pursuant to § 1983, Plaintiff is required to identify the policy, custom, or practice of the

municipality that results in the constitutional violation. Id. At 690. The pleading requirements for

municipal liability claims based on a policy or custom are similar, but not identical. More

importantly however, to make a sufficient claim a complaint must allege non-conclusory facts that

raise an inference that “a local government’s policy or custom … inflicted the injury in question.”

Roman at Id. Policy is created “when a decisionmaker possessing final authority to establish

municipal policy with respect to the action issues an official proclamation, policy, or edict.”

Roman, 914 F.3d at 798 (quoting Andrews v. City of Philadelphia, 895 F.2d 1469, 1480 (3d Cir.

1980)). To allege that a constitutional injury allegedly resulted from an alleged custom, a plaintiff

must allege that “a given course of conduct, although not specifically endorsed or authorized by

law, is so well-settled and permanent as virtually to constitute law.” Roman, 914 F.3d at 798

(quoting Bielevicz v. Dubinon, 915 F. 845, 850 (3d Cir. 1990)). To plead either theory of liability

a plaintiff must allege enough facts to create an inference of at least one more thing: that the policy

or custom was the “proximate cause” of his injuries. Roman, 914 F.3d at 798. Proximate cause is

alleged by pleading enough facts to “demonstrate[e] an ‘affirmative link’” between the alleged




                                                  13
     Case 2:19-cv-00506-DSC-CRE Document 14 Filed 10/01/19 Page 14 of 16




policy or custom and the particular constitutional violation alleged. Id. Roman also outlines how a

failure-to-train claim is different and what the requirements are to allege such a claim.

         Instead of pleading claims of municipal liability based on a custom or policy, a Plaintiff

can claim municipal labiality under a failure to train theory. However, “[a] municipality’s

culpability for a deprivation of rights is at its most tenuous where a claim turns on failure to train”.

Connick, 563 U.S at 60. See also Reitz v. County of Bucks, 125 F.3d 139, 145 (3d Cir. 1997)(“A

plaintiff pressing a § 1983 claim must identify a failure to provide specific training that has a causal

nexus with their injuries and must demonstrate that the absence of that specific training can

reasonably be said to reflect a deliberate indifference to whether the alleged constitutional

deprivation occurred”). “‘Deliberate indifference’ is a stringent standard of fault requiring proof

that a municipal actor disregarded a known or obvious consequence of his or her actions.” Bryan

Cty, 500 U.S. at 410. Further, proving deliberate indifference “typically requires proof of a pattern

of underlying constitutional violations. Carswell v. Borough of Homestead, 381 F.3d 235, 244 (3d

Cir. 2004). Because of the “stringent standard of fault” required to show this type of liability, it is

disfavored by the Supreme Court. Connick, 563 U.S. at 60-61. To allege a failure-to-train claim a

complaint does not need to allege an unconstitutional policy, instead, a complaint must allege that

“a city’s failure to train its employees ‘reflects a deliberate or conscious choice.’” Id., (quoting

Brown v. Muhlenberg Twp., 269 F.3d 205, 215 (3d Cir. 2001)). A plaintiff sufficiently pleads

deliberate indifference by showing that “(1) municipal policymakers know that employees will

confront a particular situation, (2) the situation involves a difficult choice or a history of employees

mishandling, and (3) the wrong choice by an employee will frequently cause deprivation of

constitutional rights.” Roman, 914 F.3d at 798, Doe v. Luzerne County, 660 F.3d 169, 180 (3d Cir.

2011).



                                                  14
      Case 2:19-cv-00506-DSC-CRE Document 14 Filed 10/01/19 Page 15 of 16




     Plaintiff has failed to allege that her injuries were caused by a facially unconstitutional

municipal policy. Rather, Plaintiff appears to allege municipal liability based on a custom because

she claims that the City had “Notice and Acquiescence” that police officers “frequently engaged

in conduct which violated citizens’ constitutional rights.” ECF No. 9 ¶¶ VI, 33. Then, Plaintiff lists

a number of unsubstantiated past cases against the City. Id. at ¶¶35(a)-(p). Despite listing these

other cases Plaintiff fails to raise an inference that the City had a course of conduct, rather than

allegations, “so well-settled and permanent as virtually to constitute law” because she fails to

allege that any of these cases were more than unsubstantiated claims. Furthermore, Plaintiff’s

Amended Complaint fails to create an inference that the City’s alleged custom acted as the

“proximate cause” of her injuries. Plaintiff lists only cases relating to Fourth Amendment, mostly

excessive force allegations and fails to allege any cases or facts that the City permitted an alleged

pattern of First Amendment violations so clear as to “demonstrate an ‘affirmative link’” between

these listed cases and the instant Plaintiff’s alleged injuries. Roman, 914 F.3d at 798. Furthermore,

Plaintiff fails to make clear if these cases relate to a pattern of a certain type of Constitutional

allegation or if they are alleged Constitutional violations against a person in a protected class.

     Plaintiff also fails to establish an inference that the City failed to train its officers to avoid

Constitutional violations because she failed to identify a specific training that would have a causal

nexus between her injuries and the absence of that specific training. Plaintiff only alleges

barebones conclusions and threadbare recitals of the elements of cause of action for a failure to

train claim, which is insufficient. Plaintiff’s claims against the City should be dismissed for a

failure to allege a pattern of constitutional violations or a lack of training with a causal connection

to her alleged Constitutional injuries.

V.      CONCLUSION



                                                  15
     Case 2:19-cv-00506-DSC-CRE Document 14 Filed 10/01/19 Page 16 of 16



         For the foregoing reasons and for the reasons stated in their Motion, Defendants respectfully

request that all claims against them in Plaintiff’s Amended Complaint be dismissed. Furthermore, Plaintiff’s

Amended Complaint should be with prejudice. The Third Circuit has held that in civil rights cases “if a

complaint is subject to a Rule 12(b)(6) dismissal, a district court must permit a curative amendment unless

such an amendment would be inequitable or futile.” Phillips v. Cty. of Allegheny, 515 F.3d 224, 245(3d Cir.

2008)); see also Grayson v. Mayview State Hosp., 293 F.3d 103, 113 (3d Cir. 2002). However, this leave

“may be denied for futility if ‘the complaint, as amended, would fail to state a claim upon which relief

could be granted.’” Hayden v. Westfield Ins. Co., 586 F. App’x 835, 841 (3d Cir. 2014) (quoting Shane v.

Fauver, 213 F.3d 113, 115 (3d Cir. 2000) and citing In re Burlington Coat Factory Sec. Litig., 114 F.3d

1410, 1434 (3d Cir. 1997)). Here, allowing further amendment of Plaintiff’s Amended Complaint would

be futile based on the allegations made by Plaintiff.

                                          Respectfully submitted,

                                          /s/ Julie E. Koren
                                          Julie E. Koren (Pa. ID 309642)
                                             Assistant City Solicitor
                                          414 Grant Street
                                          Pittsburgh, PA 15219
                                          Julie.Koren@pittsburghpa.gov
                                          Counsel for Defendants City of Pittsburgh, Detective
                                          Figueroa, Officer Leo, Officer Zarate, Officer Donnelly, and
                                          Officer Smith.




                                                        16
